AFFIRMED; Opinion Filed July 9, 2019.




                                                 In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00523-CR

                            STEVEN GLENN BAUGH, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-83488-2017

                               MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                Opinion by Justice Partida-Kipness

         Appellant, Steven Glenn Baugh, was charged by indictment with continuous sexual abuse

of a child under the age of fourteen, enhanced by a prior conviction for aggravated sexual assault

of a child. Baugh waived his right to a jury and was tried by the court on a plea of not guilty.

Baugh pleaded true to the enhancement paragraph. The trial court found Baugh guilty of the

offense as alleged in the indictment and found the enhancement paragraph true. Baugh was

sentenced to imprisonment for life without parole.1 On appeal, Baugh challenges the sufficiency

of the evidence to support the conviction. We affirm the trial court’s judgment. Because the issues

are settled in law, we issue this memorandum opinion. See TEX. R. APP. P. 47.4.




   1
       See TEX. PENAL CODE §   12.42(c)(4)(A).
                                               BACKGROUND

         The indictment charged Baugh with committing two or more acts of sexual abuse against

B.R. and S.K., during a period that was thirty days or more in duration, beginning on or about May

1, 2010 and ending September 1, 2012. The alleged acts of sexual abuse against both B.R. and

S.K. included aggravated sexual assault by penetration of their female sexual organ and indecency

with a child. At the close of trial, the State abandoned the allegation regarding indecency with a

child pertaining to B.R.

         At the time of trial, B.R. was fourteen years old. She met Baugh in September 2011, when

she was eight years old. Baugh contacted B.R.’s mother, Kendra Lott, and arranged the meeting

because he believed he was B.R.’s biological father.2 Baugh’s wife, Judith, was pregnant when

B.R. met them. After their initial meeting, B.R. spent a lot of time with Baugh and Judith; they

did fun things together, including hanging out at their trailer home and going to dinner. B.R.

testified that she would see them “every or every other weekend.”

         B.R. started spending the night with Baugh and Judith at their trailer in Wylie. The first

couple of times she spent the night, she slept on one of two couches in the living room. One time

when she was sleeping on the couch, Baugh came over and kissed her on the mouth before he left

for work. After that incident, Baugh sexually assaulted B.R. on numerous occasions. B.R. testified

that late at night when she was sleeping on a couch, Baugh would come into the living room, pull

down her pants, and put her penis inside of her in the area where she “pees.” It hurt when Baugh

did this, but B.R. tried to act like she was asleep. When Baugh stopped being inside of her, he

pulled her pants back up, and put the blankets back over her. This happened more than once when


     2
       Lott testified that she had known Baugh for most of her life and had a sexual relationship with him when she
was fourteen or fifteen years old. After many years of no contact, Baugh reached out to Lott. Although Lott knew
Baugh was not B.R.’s father, Lott filed a child support application with the Attorney General’s Office regarding
Baugh, but later abandoned her claim. Lott testified that she never told B.R. who her father was and never lead her to
believe that Baugh was her father. After talking with Baugh and meeting his wife, Lott thought it would be a good
idea for B.R. to have a positive male role model in her life and encouraged the relationship.
                                                        –2–
she slept on the couch, and one time after she started sleeping in one of the guest bedrooms. It

also happened two times when she slept with Baugh and Judith in their bed. The first time it

happened in Baugh and Judith’s bed was when they lived in the trailer, and Judith was still

pregnant. The second time was at the new house in Princeton, a couple of weeks after they moved

in.3 When Baugh and Judith moved to the new house, the baby was a little over one month old. In

2016, B.R. reported the sexual abuse to a school counselor, and to her mother and stepfather.

         Judith, Baugh’s wife, testified that B.R. did not come to stay with them every week.

According to Judith, B.R. never slept in the same bed with her and Baugh. She also testified that

her son was born on May 9, 2012, when they still lived in the trailer.

         S.K. was nineteen years old at the time of trial. Her grandmother is Baugh’s aunt and her

mother is his cousin. S.K.’s grandmother lived down the street from the house S.K. lived in on

Green Acres in Princeton. One day S.K. was at her grandmother’s house, sitting on the couch,

when Baugh came in and sat next to her. He rested his hand on her inner thigh and then moved

his hand under her shorts and put his fingers in her vagina. S.K. kept asking him to stop; Baugh

told her it was okay, and that he knew what he was doing. Although S.K. did not remember exactly

when this happened, the evidence established that the sexual abuse happened before she was

fourteen years old, “a little bit before”4 her mother got married, and the family moved out of the

home on Greenfield Acres. S.K. reported this abuse in the summer of 2017 after she attended a

church camp also attended by B.R. During the camp, the two girls shared that they had been

sexually abused. They discovered that it was Baugh who had abused both of them.



    3
      B.R. testified that the first time she decided to sleep in their bed was because she thought if she slept in the
bedroom with Baugh and his wife, Baugh would not assault her. The second time B.R. slept in their bed because they
had just moved to the new house in Princeton and had not yet set up all of their furniture for B.R. to sleep somewhere
else.
    4
      When asked by the prosecutor about the timing of the abuse in relation to her family moving out of the house
on Greenfield Acres, the prosecutor asked if it was “just before or did it seem like it was a little bit before?” S.K.
replied, “I think it was a little before,” but S.K. did not know how long before.
                                                        –3–
       S.K.’s mother, Nancy Shoemaker, testified that Baugh is her cousin and that her mother is

his aunt. When she was growing up, Baugh and his family would come and see her mother often.

They lived at 2508 Greenfield Acres in Princeton from 2006 until Shoemaker got married on May

12, 2012. Her mother lived in the same neighborhood at 2519 Greenfield Acres. After Shoemaker

moved out, her dad lived there for about a month until Baugh and his family moved into the house

in June 2012. Shoemaker testified that her mother always had people at her house until her mother

had her accident on December 1, 2012.

       Baugh testified on his own behalf and denied that he ever sexually abused B.R. or S.K.

Baugh testified that he spent a year with B.R., and that she came over almost every two weeks.

When B.R. first started spending the night with him and Judith in the trailer, she slept on the couch,

but they eventually created a guest room for her to stay in. Baugh denied that B.R. every slept in

the bed with him and Judith. He testified he and Judith moved into the Princeton house in June

2012, when his son was a little over a month old. Baugh also testified that he grew up with S.K.’s

mother and knew S.K.’s family very well.

                                            ANALYSIS

       In Baugh’s first issue, he contends the evidence is insufficient to support the conviction

because the State failed to prove that at least thirty days had elapsed between the acts of sexual

abuse about which B.R. and S.K. testified. Baugh argues that B.R. was never asked if the incidents

occurred over a period which was more than twenty-nine days, and it was never established where

Baugh was living when the sexual assault of S.K. happened. Thus, according to Baugh, we are

left with nothing but speculation to prove the acts occurred for the duration required. The State

argues that a rational trier of fact could have found that thirty or more days elapsed between the

Baugh’s sexual abuse of B.R. on the couch in the trailer and his sexual abuse in his bed in the

trailer, as well as the first instance of abuse on the couch and final instance of abuse in Baugh’s

                                                 –4–
bed at the house in Princeton. The State also argues that the evidence demonstrates that Baugh

sexually abused S.K. thirty or more days before he abused B.R. We agree that the evidence is

sufficient to prove the acts of sexual abuse occurred over a period which was thirty or more days

in duration.

       In reviewing the sufficiency of the evidence, we view all the evidence in the light most

favorable to the verdict, and determine whether any rational trier of fact could have found the

essential elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307,

313 (1979); Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010). We assume the fact

finder resolved conflicts in the testimony, weighed the evidence, and drew reasonable inferences

in a manner that supports the verdict. Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App.

2007). We defer to the trier of fact’s determinations of witness credibility and the weight to be

given their testimony. Brooks, 323 S.W.3d at 899.

         To establish the offense of continuous sexual abuse of a child, the State had to prove that

during a period that is thirty or more days in duration, Baugh committed two or more acts of sexual

abuse, regardless of whether the acts of sexual abuse are committed against one or more victims,

when he was seventeen years of age or older, and the victim is a child younger than fourteen years

of age. TEX. PENAL CODE § 21.02(b). An act of sexual abuse includes aggravated sexual assault

of a child, and indecency with a child. Id. § 21.02(c)(2), (4). Although the exact dates of the abuse

need not be proven, the offense does require proof that two or more acts of sexual abuse occurred

during a period of thirty days or more. Id. § 21.02(b); Garner v. State, 523 S.W.3d 266, 271 (Tex.

App.—Dallas 2017, no pet.). The testimony of a child victim alone is sufficient to support a

conviction for continuous sexual abuse of a child. TEX. CODE CRIM. PROC. art. 38.07(b)(1);

Garner, 523 S.W.3d at 271.




                                                –5–
       The combined testimonies of B.R., Baugh, and his wife, Judith, shows the following

regarding the sexual abuse suffered by B.R.:

       (1) There were four instances of sexual abuse when B.R. stayed overnight with
       Baugh and Judith in the trailer – two on the couch, one in the guest bedroom, and
       one in Baugh’s bed.

       (2) When B.R. first met Baugh in September 2011, Judith was pregnant.

       (3) The last instance of sexual abuse in the trailer was the incident in Baugh’s bed.

       (4) Judith was still pregnant when the sexual abuse occurred in the trailer in
       Baugh’s bed.

       (5) Baugh’s son was born on May 9, 2012.

       (6) There was one instance of sexual abuse in Baugh’s bed in the new house in
       Princeton when B.R. stayed there a couple of weeks after Baugh and his family
       moved in.

       (7) Baugh moved into the house in Princeton when his son was a little over a month
       old.

       (8) B.R. stayed with Baugh and Judith every two weeks.

       (9) The sexual abuse did not happen every time B.R. stayed with Baugh and Judith.

       Based on this testimony, the trial court could have reasonably inferred that the four

instances of sexual abuse that took place in the trailer were separated by at least two weeks. Thus,

at a minimum, the sexual abuse in the trailer took place over the course of two months. Further,

taking into account the fact that the last instance of sexual abuse in the trailer occurred when Judith

was still pregnant, that the baby was born on May 9, and that the sexual abuse in the house in

Princeton occurred a couple of weeks after the family moved in when the baby was six or seven

weeks old, the trial court could have also reasonably inferred that the sexual abuse in the house in

Princeton took place well over thirty days from the first instance of abuse in the trailer, and well

over thirty days from the last instance of abuse in the trailer.

       In addition to the evidence showing that Baugh sexually abused B.R. for a period of time

spanning several months, the combined testimonies of B.R., S.K., Baugh, Judith, and Shoemaker

                                                 –6–
show that the acts of sexual abuse against B.R. and S.K. also occurred more than thirty days apart.

That testimony indicates the following:

       (1) S.K. lived in the house on Greenfield Acres in Princeton from 2006 until May
       12, 2012.

       (2) Baugh sexually abused S.K. “a little bit before” her family moved out of the
       house, as opposed to “just before” her family moved.

       (3) Baugh’s son was born on May 9, 2012.

       (4) Baugh moved into the house in Princeton when his son was a little over a month
       old.

       (5) Baugh sexually abused B.R. in the house in Princeton when B.R. stayed there
       a couple of weeks after Baugh and his family moved in.

       Based on the this testimony, the fact finder could have reasonably inferred that Baugh’s

sexual abuse against S.K. took place no later than May 12, and most likely several days or weeks

before May 12. Thus, if the last possible date Baugh could have sexually abused S.K. was May

12, and the abuse by Baugh against B.R. in the Princeton house occurred a couple of weeks after

they moved into the house in Princeton, it would be reasonable to infer that the abuse against B.R.

in the Princeton house occurred no earlier than June 16 or June 24, well over thirty days past May

12.

       Considering the evidence, and the reasonable inferences to be drawn from that evidence,

we conclude that a rational trier of fact could have found that the acts of sexual abuse occurred

over a period that was thirty or more days in duration. See Hernandez v. State, No. 05-17-00560-

CR, 2018 WL 2316026, at *4 (Tex. App.—Dallas May 22, 2018, pet. ref’d) (affirming conviction

for continuous sexual abuse of a young child or young children and noting that “[w]hile the girls

were unable to provide specific dates for when the abuse occurred, they referred to the sexual




                                               –7–
abuse occurring at different houses and their mother was able to provide a timeline of when they

resided at those houses.”). Baugh’s first issue is overruled.5

                                               CONCLUSION

        We affirm the trial court’s judgment.



                                                              /Robbie Partida-Kipness/
                                                              ROBBIE PARTIDA-KIPNESS
                                                              JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2
180523F.U05




    5
      Because we have concluded that the evidence is sufficient to support Baugh’s conviction for continuous sexual
abuse of a child, we need not address the “Ancillary Question” raised in his brief regarding the proper remedy to be
applied.
                                                       –8–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 STEVEN GLENN BAUGH, Appellant                       On Appeal from the 401st Judicial District
                                                     Court, Collin County, Texas
 No. 05-18-00523-CR         V.                       Trial Court Cause No. 401-83488-2017.
                                                     Opinion delivered by Justice Partida-
 THE STATE OF TEXAS, Appellee                        Kipness, Justices Whitehill and Pedersen,
                                                     III participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 9th day of July, 2019.




                                               –9–